Matter of Aliah F. (2017 NY Slip Op 07312)





Matter of Aliah F.


2017 NY Slip Op 07312


Decided on October 19, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 19, 2017

Acosta, P.J., Friedman, Webber, Oing, Moulton, JJ.


4726

[*1]In re Aliah F., A Person Alleged to be a Juvenile Delinquent, Appellant.
Presentment Agency


Larry S. Bachner, New York, for appellant.
Zachary W. Carter, Corporation Counsel, New York (Eric Lee of counsel), for presentment agency.

Appeal from order, Family Court, New York County (Stewart H. Weinstein, J.), entered on or about October 21, 2016, which, upon appellant's admission to violation of probation, revoked a prior order of disposition that had placed appellant on probation, and instead placed her with the Administration for Children's Services Close to Home program for a period of 12 months, less her time spent in detention pending disposition, unanimously dismissed, without costs, as moot.
Appellant's challenge to the court's dispositional order is moot because she has already completed her placement (see e.g. Matter of Omari W., 104 AD3d 460 [1st Dept 2013]). Although appellant asserts that this appeal is not moot because a juvenile delinquency adjudication has collateral consequences, she is not actually challenging the underlying adjudication. Instead, she is claiming that the dispositional hearing following her admission that she had violated her probation was procedurally defective, and that the ensuing dispositional order failed to give her proper credit for time in detention. Both of those claims were rendered moot by the completion of the placement and are, in any event, unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 19, 2017
CLERK